Citation Nr: 1424616	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent for an anxiety disorder not otherwise specified, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional pertinent document for this claim.  The Veteran's May 2014 Appellant Brief is located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for clarification of the examiner's opinion.  The Veteran is service connected for an anxiety disorder not otherwise specified and claimed as PTSD.

In the September 2010 VA examination, the examiner stated:  

However, given the overall level of dysfunction and impairment, as well as the substantial role of substance dependence, the preexisting use of substances, and the likely preexisting symptoms related to anxiety and/or ADHD, it cannot be concluded that the majority of the Veteran's condition is attributable solely to his in-service assault.

It is not clear whether this represented an attempt to dissociate the anxiety from the PTSD.  Moreover, it is unclear whether the substance abuse may be related to the psychiatric pathology.

Further, as the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all relevant updated VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After number 1 has been completed, and whether or not records are obtained, schedule the Veteran for a comprehensive psychiatric examination.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder and any pertinent electronic records should be made available to the examiner for review prior to the examination.  As part of the examination, the examiner should set out all psychiatric symptoms associated with the service-connected disorder, and determine if the substance abuse is freestanding or is a symptom of or represents self-treatment of the service connected disorder.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

